Citation Nr: 9930438	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-05 246A	)	DATE
	)
	)


THE ISSUE

Whether there was clear an unmistakable error (CUE) in the 
Board of Veteran's Appeals February 1998 decision that found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Moving Party Represented by:  California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from November 1961 to 
November 1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging CUE in a February 1998 
Board decision.  


FINDINGS OF FACT

1.  In a February 1998 decision, the Board denied found that 
a prior RO decision denying service connection for back 
injury was final, that the evidence since that determination 
was not new and material, and the veteran's claim for a low 
back disorder was not reopened.  

2.  The Board's decision of February 1998 was supported by 
the evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored.


CONCLUSION OF LAW

The Board's February 1998 decision did not contain CUE.   38 
U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400 - 
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1998 the Board issued a decision in which it was 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a low 
aback disorder.  

The moving party sought reconsideration of the Board's August 
1998 determination because of incomplete, lost, or destroyed 
medical records through no fault of his own.  He believed 
that the lack of records should not be held against him, and 
that he was entitled to resolution of all reasonable doubt in 
his favor under 38 C.F.R. § 3.102.

Reconsideration of the August 1998 Board decision was denied 
in June 1998.  At that time the appellant was also provided 
with information concerning the change in the law, giving the 
Board authority to revise prior BVA decisions on the grounds 
of CUE.  The Board provided the moving party a copy of the 
pertinent regulations regarding a request for CUE review of a 
Board decision in March 1999.  He was advised to review the 
pertinent regulations and specifically confirm that he wished 
to proceed with CUE review.  In April 1999 he confirmed that 
he was pursuing CUE review.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  

Rule 1403, which is codified at 38 C.F.R. § 20.1403, relates 
to what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

In this instance the moving party has not demonstrated that 
the Board's February 1998 decision contains CUE.  The mere 
fact that the veteran was treated for an acute back injury in 
service, that reported records of private treatment after 
service were no longer available, and that he requested 
service connection for a back disorder prior to on the job 
back injury in 1994 does not provide a basis for finding CUE.  
The Board determination did consider the medical evidence 
prior to and after 1990, including the veteran's history in 
1994 of no prior back injury, and the fact that there was no 
medical evidence of a relationship between the post service 
back disability and the incident in service, 3 decades 
before.  The moving party merely disagrees with the 
regulations that require medical evidence of nexus of current 
disability to service.  As stated by the U.S. Court of 
Appeals for Veterans Claims (Court), for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

The record before the Board in February 1998 demonstrated no 
diagnosis of a chronic back disorder in service, continuity 
of symptomatology, or medical opinion of nexus between the 
post-service low back disorder and service.  The evidence did 
not provide a basis for the benefit sought.  The arguments 
raised by the moving party constitute no more than a dispute 
as to how the evidence should be weighed and evaluated.  This 
is not a basis to support a finding of CUE.  38 C.F.R. 
§ 20.1403(d)(3).  An argument that the doctrine of reasonable 
doubt was not applied also goes to the weighing and 
evaluation of evidence and is can not provide a basis upon 
which to support a finding of CUE.  38 C.F.R. 
§ 20.1403(d)(3).  Consequently, after review of the evidence 
of record, the undersigned concludes that the moving party 
has not set forth a valid allegation of CUE in either fact or 
law within the February 1998 decision by the Board.  
Accordingly, he has not raised a valid claim of CUE and the 
motion is denied.





ORDER

The motion for revision of the February 1998 Board decision 
on the grounds of CUE is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


